Citation Nr: 0722732	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  96-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia repair.  

2.  Entitlement to service connection for myopathy, including 
rhabdomyolysis.

REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from June 1961 until May 1965 
and from September 15, 1990, until September 30, 1990.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for a hernia and for lack of cortisone.  The claim 
of entitlement to service connection for cortisone deficiency 
was later re-characterized as a claim of entitlement to 
service connection for rhabdomyolysis, and again as myopathy, 
including rhabdomyolysis.

In March 1999, the Board determined that the claim for 
service connection for rhabdomyolysis was well grounded and 
the case was remanded to the RO for additional development.  
The case was subsequently returned to the Board, and in a 
decision dated in October 2002, the Board denied service 
connection for myopathy, including rhabdomyolysis and for a 
right inguinal hernia repair.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2003 Order, the Court 
vacated the October 2002 Board decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

The matters returned to the Board in  January 2004.  At that 
time, the case was remanded to the RO for further development 
pursuant to the Joint Motion.  

The matters again were before the Board in August 2004.  The 
Board denied the veteran's rhabdomyolysis claim.  The hernia 
claim was again remanded for further development.  With 
respect to the denial, the veteran again filed an appeal with 
the 
Court.  In a February 2007 Memorandum Decision, the Court set 
aside the Board's August 2004 denial of the claim of 
entitlement to service connection for myopathy, including 
rhabdomyolysis.  Judgment was entered in March 2007.   

The issue of entitlement to service connection for myopathy, 
including rhabdomyolysis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that a right 
inguinal hernia disability was incurred during active service 
from June 1961 to May 1965, or from August 1985 through 
February 1993.

2.  On March 12, 1994, during a period of inactive duty 
training, the veteran complained of right inguinal pain times 
three weeks, prior to such inactive duty training.

3.  The competent evidence does not demonstrate that a 
preexisting right inguinal hernia disability was aggravated 
during inactive duty training from March 12, 1994, through 
March 13, 1994.


CONCLUSION OF LAW

A right inguinal hernia disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, such notice was provided in a March 2006 
communication.  In any event, because the instant decision 
denies the veteran's service connection claim, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
In this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).   In the present case, there is no indication that the 
appellant was denied a meaningful opportunity to participate 
effectively in the processing of his claim.  To the contrary, 
the AOJ letter noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
his right inguinal hernia repair.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  
Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty during such training; service 
connection is granted only for injuries, not diseases, 
incurred during inactive duty training. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). 
Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes. 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves. 38 U.S.C.A. § 101(23)(A).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, right inguinal hernia repair is not in dispute.  As 
such, the first element of a service connection claim is 
satisfied here.

Regarding the second element of a service connection claim, 
in-service incurrence or aggravation, the veteran's service 
medical records for his 1961 to 1965 active duty are negative 
for any complaints or treatment referable to a hernia.  A 
November 1963 record did reflect complaints of abdominal 
pain, but the impression was psychogenic symptoms.  
Separation examination in April 1965 was normal.  Subsequent 
periodic examinations in August 1965 and September 1965 
associated with the veteran's National Guard service were 
also normal.  

The veteran's medical records from his National Guard duty 
from 1985 to 1993 
show no findings of an inguinal hernia.  Rather, physical 
examinations in April 1985, March 1989, and February 1993 all 
revealed normal abdomen and viscera, 
including hernia.  

Administrative records for the National Guard show annual 
periods of active duty for training and monthly inactive duty 
training.  These records show that the veteran was not on 
active duty for training in March 1994.  He did participate 
in inactive duty training on March 12 and 13, 1994.  

A treatment record during a weekend drill (inactive duty 
training) on March 12, 1994, indicated complaints of pain in 
the right inguinal region.  The pain was worse while playing 
basketball and lifting objects at work.  The veteran reported 
that symptoms had begun three months earlier and had 
progressively worsened.  The veteran had noticed a mass in 
the area one week earlier.  The assessment was right indirect 
inguinal hernia.  The veteran was hospitalized on March 24, 
1994 for elective repair of the right inguinal hernia.  

In May 1994, following the results of a Medical Evaluation 
Board, the veteran was discharged from service.  
Specifically, he was found medically unfit, not due to his 
hernia but as a consequence of another disability, myositis.

In evaluating the above evidence, it is noted that a veteran 
typically will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.  However, the presumption of soundness does not apply 
to periods of ACDUTRA or inactive duty training.  See 
38 U.S.C.A. § 1137.

Because the presumption of soundness does not apply here, and 
because the March 12, 1994, treatment report indicated that 
symptoms had begun three weeks prior, before the period of 
inactive duty training in question, the Board finds that the 
right inguinal hernia disability was not incurred during 
active service.  

The Board must also consider whether the pre-existing right 
inguinal hernia problem was aggravated during the veteran's 
period of inactive duty training from March 12, 1994, to 
March 13, 1994.  In this vein, a preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 C.F.R. § 3.306(a) (2006).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996). 

In the present case, the Board acknowledges that the March 
12, 1994, inactive duty training treatment report revealed 
that the veteran's right inguinal hernia pain was 
"progressively worsening."  However, the evidence does not 
indicate that such worsening was the result of active 
service.  In fact, the use of the word "progressively" 
indicates that the condition had steadily been getting worse 
over many days outside of the inactive duty period in 
question.  The March 12, 1994, treatment report does not 
indicate any trauma that occurred during active service.  It 
was noted that the symptoms were worse when the veteran 
played basketball and engaged in lifting activity, but there 
was no indication that either activity was performed that 
day.  

As explained above, there is no indication that the veteran's 
right inguinal hernia disability underwent any measurable 
increase in severity during the period of inactive duty 
training from March 12, 1994, though March 13, 1994.  
Moreover, even if the March 12, 1994, treatment record could 
somehow be construed as showing an increase in the severity 
of the right inguinal hernia disability, the evidence fails 
to demonstrate that such increase signified a permanent 
worsening of the condition.  Again, a mere increase in 
symptoms does not satisfy the aggravation test; rather, the 
evidence must show a worsening of the underlying condition.  
See
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).   

In reaching the above conclusions, the Board notes that no 
competent evidence of record finds that the veteran's right 
inguinal hernia disability was aggravated during his weekend 
training drill on March 12, 1994, through March 13, 1994.  
Rather, a VA examiner in a July 2006 addendum to a November 
2004 opinion stated that he was unable to determine when the 
veteran's hernia began or when it was aggravated, due to the 
absence of objective evidence in the claims folder.  He was 
unsure whether any injury occurred on March 12, 1994.  

Because the VA examiner reviewed the claims folder, the Board 
finds his commentary to be probative.  Moreover, as he 
explained the reasons why he could not offer a definitive 
opinion, the Board is satisfied that no further development 
would be of any use.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Indeed, the dearth of objective evidence 
would pose a similar obstacle to any subsequent examiner 
requested to offer an opinion. 

In conclusion, the competent evidence fails to demonstrate 
that a preexisting inguinal hernia disability was incurred 
during active duty or was aggravated during inactive duty 
training from March 12, 1994, through March 13, 1994.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for right inguinal hernia repair is 
denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for myopathy, including rhabdomyolysis, the Board 
finds that additional development is required in order to 
comply with the Court Order.  Specifically, the Board also 
calls attention to a December 2003 communication in which the 
veteran's representative indicated that the veteran was 
required to shred classified materials as part of his duties 
while serving in the Tennessee Air National Guard.  It was 
noted that the paper had been chemically treated.  When 
working with such paper, the veteran experienced symptoms 
such as burning in his eyes and coughing fits.  It was 
contended that the toxicity of the paper resulted in the 
veteran's myopathy, including rhabdomyolysis and it was 
requested that efforts be undertaken to obtain samples of the 
paper for the purpose of undertaking a toxicity assessment.  

As observed by the Court in the February 2007 Memorandum 
Decision, the question of whether VA has a duty to undertake 
toxicity tests of paper samples under the VCAA has yet to be 
discussed.  Therefore, the Board will remand this question 
for consideration by the AMC.  In doing so, the veteran and 
his representative are reminded that the duty to assist is 
not always a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, if there is any means by which 
they could obtain the information that they seek without VA 
assistance, they are encouraged to do so.

As additionally noted by the Court in the February 2007 
Memorandum Decision, a thorough medical opinion regarding the 
etiology of his myopathy is required before the claim may be 
properly adjudicated.  

Accordingly, the case is REMANDED for the following action:


1.  Contact the Department of Defense and 
ascertain the nature and composition of 
any chemicals used in connection with the 
shredding of classified documents in the 
mid-1990's and determine whether any 
studies have been completed to ascertain 
whether exposure to such chemicals could 
have an adverse effect on health.   

2.  Consider the request to obtain paper 
samples and run toxicity tests, as 
detailed in a December 2003 communication 
written by the veteran's attorney.  Issue 
a memorandum determining whether the VCAA 
duty to assist encompasses the request.  
Such memorandum should be associated with 
the claims folder, and the conclusions 
should be communicated to the veteran and 
his attorney.  

3.  Following the above, arrange for a VA 
examiner to review the claims folder, 
including the results of any toxicity 
testing, and offer an opinion as to 
whether it is at least as likely as not 
that the currently diagnosed myopathy, 
including rhabdomyolysis, was incurred in 
or aggravated during active service, to 
include allegations of exposure to toxic 
materials while handling paper during Air 
National Guard duty.  The examiner should 
address a May 1996, letter written by 
William J. Walters, M.D., which suggests 
that toxic exposure could account for the 
veteran's current disease.  Any opinion 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


